This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1912

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                  Paul Joseph Hager,
                                      Appellant.

                               Filed September 8, 2015
                                       Reversed
                                    Stauber, Judge

                            Marshall County District Court
                               File No. 45-CR-12-452

Lori Swanson, Attorney General, Michael Everson, Assistant Attorney General, St. Paul,
Minnesota; and

Donald J. Aandal, Marshall County Attorney, Warren, Minnesota (for respondent)

John D. Ellenbecker, St. Cloud, Minnesota (for appellant)

      Considered and decided by Peterson, Presiding Judge; Stauber, Judge; and

Klaphake, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

STAUBER, Judge

       On appeal from his conviction of being a felon in possession of a firearm, appellant

argues that the district court erred by denying his motion to suppress evidence seized after

he was stopped for a minor traffic violation, arguing that he was held for an unreasonable

length of time before being arrested. We reverse.

                                           FACTS

       On November 5, 2012, a vehicle driven by appellant Paul Hager was stopped for

speeding by Sergeant Calvin Michaels of the Minnesota State Patrol. As Sergeant

Michaels explained to appellant the basis for the stop, he noticed a “blaze orange hunting

jacket” and a large gun case in plain view on the back seat of appellant’s vehicle.

Sergeant Michaels asked appellant if there was a gun in the case and appellant confirmed

that there was.

       Because he had arrested appellant for controlled-substance crimes in the past, and

he knew that appellant had been prosecuted for those offenses, Sergeant Michaels

suspected that appellant was ineligible to possess the firearm due to his criminal history.

Sergeant Michaels then returned to his squad car and made two calls in an effort to

determine whether appellant was prohibited from possessing the firearm. However,

neither phone call resulted in a definitive answer.

       After making the phone calls, Sergeant Michaels again approached appellant’s

vehicle to further discuss the matter. Sergeant Michaels acknowledged that it was

“taking a while” for him to determine if appellant “can legally possess a firearm.”


                                              2
Sergeant Michaels then told appellant that if he could not get a definitive answer relating

to whether appellant could lawfully possess the firearm, he wanted to “take a look at the

gun, take the serial number off and stuff.” Sergeant Michaels also gave appellant a

warning for the traffic offenses “because of the inconvenience and the time it’s taken” to

investigate the firearm issue. But Sergeant Michaels told appellant that he wanted to

further investigate the matter before he got appellant “on [his] way.”

       Sergeant Michaels returned to his squad car and made several more phone calls,

including calls to a probation officer, the Marshall County Attorney’s Office, and the

Marshall County Sheriff’s Office. Although these calls yielded information indicating

that appellant was likely ineligible to possess the firearm, Sergeant Michaels still did not

believe that he had a definitive answer. Sergeant Michaels then approached appellant’s

vehicle again and told appellant that he was probably going to be arrested for possessing

the firearm. Sergeant Michaels also took appellant’s firearm and placed it in his squad

car for officer safety.

       After Sergeant Michaels confirmed that appellant was ineligible to possess the

firearm, he arrested appellant. The arrest occurred approximately one hour and 45

minutes after the initial stop.

       Appellant was charged with being a felon in possession of a firearm, obstructing

arrest, and possession of drug paraphernalia. He moved to suppress the evidence seized

from his vehicle following the traffic stop on the basis that once Sergeant Michaels issued

the warnings for the traffic violations, he lost his authority to detain appellant any longer.

The district court denied the motion, concluding that Sergeant Michaels “pursued a


                                              3
reasonable and diligent means of investigation that was likely to confirm or dispel his

suspicions regarding” appellant being ineligible to possess the firearm. Following a trial

on stipulated facts under Minn. R. Crim. P. 26.01, subd. 4, the district court found

appellant guilty of being a felon in possession of a firearm and possession of drug

paraphernalia, but not guilty of obstructing arrest. The district court then stayed

execution of sentence and placed appellant on probation for five years. This appeal

followed.

                                      DECISION

       When reviewing a pretrial order on a motion to suppress evidence, we review the

district court’s factual findings under a clearly erroneous standard and the legal

determinations de novo. State v. Ortega, 770 N.W.2d 145, 149 (Minn. 2009). When the

facts are not in dispute, we independently review the facts and determine whether the

evidence needs to be suppressed as a matter of law. Id.

       The United States and Minnesota Constitutions prohibit warrantless searches and

seizures, subject to limited exceptions. U.S. Const. amend. IV; Minn. Const. art. I, § 10.

“In general, the state and federal constitutions allow an officer to conduct a limited

investigatory stop of a motorist if the state can show that the officer had a particularized

and objective basis for suspecting the particular person stopped of criminal activity.”

State v. Anderson, 683 N.W.2d 818, 822-23 (Minn. 2004) (quotation omitted). “The

factual basis required to support a stop is minimal.” State v. Haataja, 611 N.W.2d 353,

354 (Minn. App. 2000) (quotation omitted), review denied (Minn. July 25, 2000).

“Generally, if an officer observes a violation of a traffic law, no matter how insignificant


                                              4
. . ., that observation forms the requisite particularized and objective basis for conducting

a traffic stop.” Anderson, 683 N.W.2d at 823.

       A routine traffic stop is more like a brief stop under Terry v. Ohio, 392 U.S. 1, 88

S. Ct 1868 (1968) than an arrest. Rodriguez v. United States, 135 S. Ct. 1609, 1614

(2015). Its tolerable duration is determined by the seizure’s “mission,” which is to

address the traffic violation that warranted the stop. Id. But a stop may be expanded in

scope or duration if an officer has a reasonable, articulable suspicion of other criminal

activity. State v. Fort, 660 N.W.2d 415, 419 (Minn. 2003). An investigative stop must

be temporary and cannot last longer than is necessary to achieve the purpose of the stop.

State v. Wiegand, 645 N.W.2d 125, 135 (Minn. 2002).

       Appellant does not challenge the basis, or the expansion, of the initial stop. But

appellant argues that the length of the detention, which lasted more than an hour and 45

minutes, was unreasonable. Thus, appellant argues that the district court erred by

denying his suppression motion.

       We agree. “A constitutionally permissible traffic stop can become unlawful . . . if

it is prolonged beyond the time reasonably required to complete its purpose.” United

States v. Peralez, 526 F.3d 1115, 1119 (8th Cir. 2008) (quotation omitted). Although

there is no rigid time limit on an investigative detention, “it is clear that the brevity of the

invasion . . . is an important factor in determining whether the seizure is so minimally

intrusive as to be justifiable on reasonable suspicion.” United States v. Sharpe, 470 U.S.

675, 685, 105 S. Ct. 1568, 1575 (1985) (quotation omitted). And, as the Supreme Court

noted, “we have never approved a seizure of the person for the prolonged 90–minute


                                               5
period involved here” and we “cannot do so on the facts presented by this case.” United

States v. Place, 462 U.S. 696, 709-10, 103 S. Ct. 2637, 2646 (1983).

       Here, the record reflects that the initial stop was lawfully expanded due to

Sergeant Michael’s suspicion that appellant may be ineligible to possess the firearm. But

this simple inquiry turned into a seizure lasting more than one hour and 45 minutes

because Sergeant Michaels was unsure of the law and unable to obtain prompt or timely

confirmation of appellant’s status as a convicted felon or his right to possess his hunting

rifle. The length of the stop significantly exceeded the 90-minute period discussed by the

United States Supreme Court in Place, and in this age of modern technology, we cannot

conclude that the length of the seizure was reasonable under the circumstances.

       We also note that Sergeant Michaels had the option of releasing appellant and

retaining his firearm while he investigated appellant’s eligibility to possess the gun. See,

e.g., Schubert v. City of Springfield, 589 F.3d 496, 503 (1st Cir. 2009) (when after five

minutes of checking, officer was unable to confirm validity of detainee’s gun license due

to the lack of a centralized database, officer told detainee he was free to go and could

retrieve his gun and gun license from the police department at a later time). In fact, the

record reflects that Sergeant Michaels seized appellant’s firearm for officer safety long

before he was arrested. But the record also reflects that despite being unable to quickly

ascertain whether appellant was eligible to possess the firearm, Sergeant Michaels waited

until appellant had been seized for almost an hour before he took possession of the gun.

If, as in Schubert, Sergeant Michaels had taken possession of the firearm sooner and let

appellant go on his way while he investigated the eligibility issue, the detention of


                                             6
appellant’s firearm would not have interfered with appellant’s freedom and would have

been consistent with the Supreme Court’s admonition that the “investigative methods

employed should be the least intrusive means reasonably available to verify or dispel the

officer’s suspicion in a short period of time.” Florida v. Royer, 460 U.S. 491, 500, 103 S.

Ct. 1319, 1325-26 (1983).

       In sum, one hour and 45 minutes significantly exceeds the 90-minute limit

established by the United States Supreme court in Place, and we cannot approve such an

extended seizure. Accordingly, we conclude that the district court erred by denying

appellant’s motion to suppress.

       Reversed.




                                            7